Exhibit 10.1

SECOND AMENDMENT TO THE

GASTAR EXPLORATION LTD.

2006 LONG-TERM STOCK INCENTIVE PLAN

WHEREAS, Gastar Exploration Ltd. (the “Company”) maintains the Gastar
Exploration Ltd. 2006 Long-Term Stock Incentive Plan (the “Plan”);

WHEREAS, the Company desires to amend the Plan to (i) increase the number of
shares available for awards under the Plan, and (ii) increase the individual
annual award limit for Covered Employees for purposes of Section 162(m) of the
Internal Revenue Code;

WHEREAS, pursuant to Section 16 of the Plan, the Company, by action of its Board
of Directors, has the right to amend the Plan;

NOW, THEREFORE, effective as of June 3, 2012, the Plan is hereby amended as
provided below; provided, however, that if this Second Amendment is not approved
by the shareholders of the Company at the Company’s 2012 Annual Meeting of
Shareholders, this Second Amendment shall not become effective:

1. Section 4 of the Plan is hereby deleted and the following substituted
therefor:

“Subject to adjustment pursuant to Section 11(a) hereof, the total number of
shares of Common Stock (“Shares”) that may be delivered pursuant to Awards
granted under the Plan is increased by 5,000,000 Shares from 6,000,000 Shares
(the 5,000,000 Shares originally authorized under the Plan and increased by the
25,000,000 Shares originally authorized under the Stock Option Plan of Gastar
Exploration Ltd., which was merged into the Plan effective as of April 1, 2009,
with such resulting 30,000,000 Shares then being adjusted to 6,000,000 to
reflect the 1-for-5 reverse stock split effective August 3, 2009) to 11,000,000
Shares, with 100% of such Shares being available for incentive stock option
grants under the Plan. If an Award is forfeited, lapses, expires, terminates or
is canceled without the delivery of Shares or is settled in cash, then the
Shares covered by such Award, to the extent of such forfeiture, expiration,
lapse, termination, cancellation, or settlement in cash, shall again be Shares
that may be delivered with respect to Awards granted under the Plan. The grant
of “restricted” Shares of Bonus Stock that are subsequently forfeited, Shares
that are withheld (“netted”) from an Award by the Company for the payment of the
exercise price of the Award and Shares netted from an Award to satisfy the
Company’s tax withholding obligations with respect to the Award shall not be
considered to have been Shares “delivered” for this purpose and shall again be
Shares that may be delivered with respect to Awards granted under the Plan.”

2. Section 6 of the Plan is hereby deleted and the following substituted
therefor:

“The Shares available for Awards under the Plan may be delivered with respect to
Options, Bonus Stock Awards and/or Stock Appreciation Rights granted under the
Plan to any eligible individual(s); provided, however, that subject to
Section 11(a), not more than 1.0 million Shares may be granted to any one
Employee in any calendar year under all Awards granted to such Employee in that
calendar year.”

Except as amended hereby, the Plan shall continue in full force and effect
without change and the Plan and this Second Amendment shall be read, taken, and
construed as one and the same instrument.